282 S.W.3d 387 (2009)
Fred L. HARRIS, Sr., Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90313.
Missouri Court of Appeals, Eastern District, Division Three.
March 17, 2009.
Rehearing Denied May 7, 2009.
Fred L. Harris, Sr., Charleston, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Daniel Neal McPherson, Office of Atty. Gen., Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.
Prior report: 193 S.W.3d 795.

ORDER
PER CURIAM.
Fred L. Harris, Sr. appeals from the judgment of the motion court denying his Rule 29.15 motion to vacate judgment and sentence after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings and conclusions are not clearly erroneous. Matthews v. State, 175 S.W.3d 110, 113 (Mo.banc 2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).